Exhibit 10.14

SEPARATION AGREEMENT

between

Rayovac Europe GmbH

represented by its shareholder, Spectrum Brands Europe GmbH

- hereinafter referred to as the “Company” -

and

Mr Remy Burel

- hereinafter referred to as “Mr Burel” -

 

1. TERMINATION

 

1.1 The Company and Mr Burel agree that the employment relationship existing
between them based on the Registered Director’s Agreement dated 24 March 2005
(as amended, the “Service Agreement”) ends upon the expiry of 31 January 2008
(the “Agreement” and the “Termination Date”).

 

1.2 This termination shall extend to all, if any, employment agreements Mr Burel
may have with any associated company, the Company acting also on behalf of those
entities.

 

2. RETIREMENT FROM ALL FORMS OF OFFICE

 

2.1 Mr Burel shall resign from his office as registered director of the Company
on or before 31 January 2008, as requested by the Company.

 

2.2 Mr Burel likewise shall retire from his office as registered director in any
subsidiaries or associated companies of the Company on or before 31 January
2008, as requested by the Company.



--------------------------------------------------------------------------------

2.3 Mr Burel shall resign from his office in supervisory bodies, organisations
and associations, if any, held by him on the basis of his position as registered
director of the Company and will endeavour to ensure that a representative named
to him by the Company can take over his respective office. He shall in
particular resign from the position as President, Europe & Rest of World of
Spectrum Brands, Inc., as requested by the Company, at the latest by 31 January
2008.

 

3. RELEASE FROM WORK

Mr Burel is released from all work duties with effect from 26 July 2007 until
the end of the Service Agreement. Notwithstanding this, Mr. Burel will continue
to serve as a director of the Company and be available to act as signatory on
Company matters until 31 August 2007. He shall, up to the Termination Date, and
subject to the restrictions pursuant to Sections 10, 11 and 12 of the Registered
Director’s Agreement, which remain unaffected, be free to utilise his working
capacity as he chooses. The release is initially irrevocable and the time of
release set off against all holiday entitlements and claims for paid leave, if
any, thereafter the release is revocable.

 

4. FINANCIAL ARRANGEMENTS

 

4.1 The Company shall continue to pay Mr Burel his contractually agreed Fixed
Salary in the amount of EUR 31,250 gross per month, pursuant to Section 5.1 of
the Service Agreement until the Termination Date.

 

4.2 The Company shall pay Mr Burel a Bonus pursuant to Section 5.2 of the
Service Agreement for the fiscal year 2007, if any, based upon the actual 2007
fiscal year performance of the Company and determined in accordance with the
terms of the Spectrum Brands Management Incentive Plan. The Company will provide
Mr Burel with all business and financial figures which are basis for the
calculation of the amount of his Bonus. This Bonus is due for payment no later
than 31 December 2007. The parties agree that there shall be no further claim
for any Bonus payment with the exception of the regulation in Section 4.3.

 

4.3 Mr Burel is further entitled to a Bonus for the fiscal year 2008, pro rata
temporis and according to the respective bonus plan, in an amount equal to
one-third of the annual earned amount, upon the Company meeting the fiscal year
performance measures as determined by the Board of Directors. The Company will
provide Mr Burel also with the business and financial figures which are basis
for the calculation of his bonus entitlements for the fiscal year 2008. Payment,
if any, shall be made no later than 31 December 2008.

 

4.4

As compensation for the loss of his job pursuant to Section 14.7 (i) of the
Service Agreement (the “Severance”), the Company shall pay Mr Burel a gross
amount of triple the

 

- 2 -



--------------------------------------------------------------------------------

 

sum of Mr Burel’s annual Fixed Salary (in total EUR 1,125,000.00, in words: one
million one-hundred-twenty-five-thousand Euro) and a gross amount of triple the
sum of the Bonus for the fiscal year 2007 paid under Section 4.2 of this
Agreement. The Severance will be paid subject to the deduction of all sums
required to be deducted under German law.

The Severance will be paid out in 12 equal installments. These installments fall
due for payment at the end of each month, beginning in the month following the
Termination Date. The parties agree that these payments fulfil the requirements
pursuant to Sections 11, 12 and 14.7 (iv) of the Service Agreement.

 

4.5 According to Section 14.7 (ii) of the Service Agreement, Mr Burel is
entitled to continuous payment of social security contributions for a period of
24 months following the last day of employment. For replacement of this
contractual obligation of the Company, the Company pays to Mr Burel a lump sum
of EUR 22,000.00 gross. This amount shall become due at the end of the last
month of employment.

 

4.6 The parties agree that Mr Burel has a vested entitlement to the company
pension granted to him. The company pension shall be calculated and payable
according to the provisions of the pension commitment dated 22 May 1991, as
amended.

 

4.7 The parties agree that with the fulfillment of the payments referred to
under Section 4 of this Agreement all financial entitlements of Mr Burel shall
be settled. Section 5 of this Agreement remains unaffected.

 

5. STOCK OPTIONS, RESTRICTED STOCK

 

5.1 Mr Burel’s outstanding stock options as well as restricted stock are subject
to the terms and conditions of the relevant incentive plan (the “Plan”) under
which they were granted, as applicable from time to time. They will become
vested and exercisable in accordance with and on those dates as set forth in the
Plan. In particular, all unvested options are cancelled on the Termination Date
and all vested options are exercisable for a period of one year from the
Termination Date.

 

5.2 All unlapsed restricted stock, either time-based or performance-based, shall
vest according to schedule through 31 January 2008, insofar as performance-based
shares will vest only upon the Company meeting the fiscal year performance
measures as determined by the Board of Directors. All other restricted stock
shall be forfeited at the Termination Date, including the Super Bonus Plan
grant, with the exception of the performance shares granted on 2 October 2006,
which will continue to vest, in accordance with the provisions of the grant and
dependent upon the extent earned. Pursuant to Section 5.3 (i) of the Service
Agreement restrictions on Restricted Shares shall lapse on a change in control
of the Company if this change in control (as defined in the “Plan”) takes place
before the Termination Date.

 

- 3 -



--------------------------------------------------------------------------------

5.3 Mr Burel will not be eligible for any additional grants under any applicable
stock option or equity compensation plan.

 

6. COMPANY CAR

 

6.1 The company car that has been made available to Mr Burel shall remain at his
disposal for private use until the Termination Date. Other than that, the
Company’s car rules and Section 6.1 of the Service Agreement remain unaffected.

 

6.2 Mr Burel shall return the company car that has been made available to him,
including all accessories, keys and car papers, to the Company at the latest on
the Termination Date. The assertion of any counterclaims or a right of retention
by Mr Burel is excluded.

 

7. OUTSTANDING EXPENSES

Mr Burel shall as soon as possible, no later than 31 August 2007, submit an
expense report for expenses incurred by him for reimbursement by the Company.
After such day, any claims for reimbursement shall expire.

 

8. DUTY OF CONFIDENTIALITY, POST-CONTRACTUAL NON-COMPETE-OBLIGATION,
NON-SOLICITATION COVENANT, CONTRACTUAL PENALTY

 

8.1 The provisions set forth in Sections 10, 11, 12 and 13 of the Service
Agreement continue to exist in full after the end of the employment
relationship.

 

8.2 Mr Burel in particular undertakes to observe the strictest confidentiality
in respect of all confidential or business matters of the Company, any
affiliated enterprise or third party, including customers and other contractual
partners of the Company, of which he has acquired knowledge in the course of his
work for the Company, regardless of how he acquired this knowledge.

 

8.3 The term “confidential or business matters of the Company” relates, inter
alia, to business and operational secrets as well as to all knowledge and
information relating to business, operations, organisation and technology which
are not to be disclosed at the request of or pursuant to the interests of the
Company or an affiliated enterprise, or must not be made public in light of the
nature of the information.

 

8.4 “Confidential or business matters of the Company” do not comprise
information

 

- 4 -



--------------------------------------------------------------------------------

  •  

that at the date the information is abandoned has been publicly known or become
accessible without this being a breach of the employment contract;

 

  •  

Mr Burel has demonstrably known before this information has been made public by
the Company; or

 

  •  

where the publication has explicitly been allowed in writing to Mr Burel by the
Company.

 

8.5 Mr Burel undertakes to keep the content of this Agreement, in particular
concerning the financial arrangements, confidential vis-à-vis third parties
unless he is legally obliged to disclose it or disclosure is necessary for tax
or social security insurance related reasons or to reserve rights in courts or
unless Mr Burel is otherwise justified by a legitimate interest.

 

9. RETURN OF COMPANY PROPERTY

 

9.1 Mr Burel shall return to the Company at its request, at the latest on the
Termination Date, all items, documents and data which belong to the Company, and
which are directly or indirectly in his possession, in particular including
keys, books, credit cards, computer hardware or software, disks, printouts and
copies of data files, Blackberry, mobile telephone, SIM cards, including
reproductions and copies whether in a physical or electronic form.

 

9.2 Mr Burel shall be obliged to copy all data and programmes stored on any
computer used by him privately or assigned to him with regard to and on account
of his activities for the Company. He shall make such copies available to the
Company on data carriers and subsequently delete all the original data and
programmes on the computers in question.

 

9.3 If requested to do so by the Company, Mr Burel undertakes to provide the
Company with a written statement confirming that all such items have been
returned and that he no longer possesses any of the previously described data.

 

9.4 The assertion of any counterclaims or a right of retention by Mr Burel is
excluded.

 

9.5 Section 5 of this Agreement remains unaffected.

 

10. REFERENCE

Mr Burel shall receive a favourable and qualified reference concerning his
activities with the Company.

 

- 5 -



--------------------------------------------------------------------------------

11. SETTLEMENT OF CLAIMS

The parties hereby agree that upon the fulfillment of all obligations herein,
all mutual claims of the parties under the Service Agreement and the termination
thereof and any other claims, whether known or unknown, shall forever be
satisfied and discharged, without regard to the legal basis or origin thereof.

The terms of this Agreement shall in particular be in full and final
satisfaction of all and any claims or rights of action that Mr Burel may have
whether arising under the law of the Federal Republic of Germany, or otherwise
in any jurisdiction whatsoever, against the Company or any associated company or
any of its or their present or former directors, employees or agents in
connection with or arising out of his employment, the termination of his
employment or any other matter whatsoever. The same applies regarding any claims
or rights of action that the Company or any associated company may have against
Mr Burel. Mr Burel further agrees to refrain from instituting or continuing
before any court or employment tribunal in any jurisdiction any proceedings
against the Company and/or any associated company, its or their present or
former directors, employees or agents.

The Company and any associated company of the Company in which Mr Burel holds
the position of a registered director shall decide about the discharge of Mr
Burel regarding his position as registered director of the Company or the
respective associated company no later than 31 August 2007. The Company and the
respective associated companies certify that on the date of signing of this
agreement no circumstances are known by the Company or the respective associated
company which conflicts to discharge Mr Burel.

 

12. WRITTEN FORM

Changes or additions to this Agreement must be in writing in order to be legally
valid. This shall also apply to the cancellation or amendment of this
requirement of the written form.

 

13. SAVING CLAUSE

If a provision of this Agreement is or becomes invalid in whole or in part, or
if a gap is discovered in this Agreement, this does not affect the validity of
the remainder of this Agreement. An invalid provision shall be replaced and a
gap shall be filled by the reasonable valid provision that comes closest to what
the parties would have agreed had they considered this point.

 

14. APPLICABLE LAW

This Agreement and all legal disputes arising out of it are governed by the laws
of the Federal Republic of Germany.

 

- 6 -



--------------------------------------------------------------------------------

Atlanta, GA 9 Aug 2007     Paris August 6, 2007 (Place, Date)     (Place, Date)
/s/ Kent J. Hussey     /s/ Rémy E. Burel Rayovac Europe GmbH     Remy Burel

 

- 7 -